Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is made this 30th day of October
2006 by and between E.J. McLean (the “Employee”) and Medical Solutions
Management Inc., a Nevada corporation (the “Company”).

WHEREAS, the Employee has been employed by the Company since December 5, 2005;

WHEREAS, the Employee’s at-will employment with the Company or its subsidiaries
or affiliates and all positions he holds at the Company or its subsidiaries or
affiliates shall terminate effective as of November 17, 2006 (the “Separation
Date”); and

WHEREAS, the Company and the Employee desire to specify the terms and conditions
of the Employee’s separation from employment with the Company and all positions
he holds at the Company or its subsidiaries or affiliates.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

1. Employment Status and Final Payments.

(a) The Employee’s employment with the Company and all positions he holds at the
Company or its subsidiaries or affiliates shall terminate effective as of the
Separation Date. Accordingly, the Employee’s regular salary and benefits shall
terminate effective as of the Separation Date, and any entitlement he has or
might have had under any Company-provided benefit plan, program or practice
shall terminate effective as of the Separation Date, except as required by
federal or state law or otherwise described below.

(b) The Company shall provide the Employee with payment for all base salary and
accrued, but unused, vacation up to and through the Separation Date.

(c) The Employee agrees and acknowledges that, notwithstanding anything to the
contrary contained in any verbal or written agreement between the Employee and
the Company, including, without limitation, that certain (i) Employment
Agreement (the “Employment Agreement”), effective as of November 19, 2005, by
and between the Employee and OrthoSupply Management, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (“OrthoSupply”) (which
Employment Agreement, by the execution and delivery of this Agreement, is hereby
amended upon the terms set forth herein), and (ii) Incentive Stock Option
Agreement (the “Option Agreement”), dated as of December 1, 2005, by and between
the Employee and OrthoSupply, from and after the Separation Date (1) the
Employee shall have no equity ownership rights in the Company or its
subsidiaries or affiliates other than an option to purchase 25,000 shares of the
Company’s common stock, at a per share exercise price of $0.01, which option
shall be vested fully as of the Separation Date, and shall be exercisable until
the ninetieth (90th) day following the Separation Date in accordance with the
terms of the Option Agreement (which Option Agreement, by the execution and
delivery of this Agreement, is



--------------------------------------------------------------------------------

hereby amended upon the terms set forth herein), and (2) any other equity
ownership rights in the Company or its subsidiaries or affiliates previously
held by the Employee, or agreed to be issued by the Company or its subsidiaries
or affiliates to the Employee, are hereby forfeited.

2. Consideration. In consideration for the Employee’s execution and delivery of
this Agreement, including the release provision contained in Section 4 hereof,
the Company and the Employee agree that, effective from the Separation Date the
Employee shall have no obligation under Section VII of the Employment Agreement
to refrain from taking certain actions as set forth therein.

3. Settlement of Amounts Due. The Employee acknowledges that the amounts set
forth herein constitute complete and unconditional payment, settlement, accord
and/or satisfaction for any and all obligations and liabilities of the Company
and its subsidiaries and affiliates to the Employee, and with respect to all
claims, causes of action and damages that could be asserted by the Employee
against the Company and its subsidiaries and affiliates arising out of the
Employee’s employment with, change in employment status with and termination of
employment from the Company, including, without limitation, any and all claims
for wages, salary, vacation pay, compensation, draws, incentive pay, bonuses,
stock and stock options, deferred compensation, restricted stock, commissions,
reimbursement of expenses, severance pay, notice pay, salary continuation pay,
attorney’s fees, ownership or equity in the Company, exemplary damages or other
benefits, costs or sums.

4. General Release. In exchange for the benefits described in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Employee hereby agrees that he, his
representatives, agents, estate, heirs, successors and assigns (collectively and
individually the “Employee Parties”) absolutely and unconditionally hereby
release, remise, indemnify, hold harmless and forever discharge the Company, its
predecessors, successors, parents, subsidiaries, divisions, affiliates, assigns,
benefit plans and insurers, as well as its and their current and former
directors, stockholders, officers, employees, attorneys, partners,
representatives and/or agents, both individually and in their official
capacities (collectively and individually the “Company Parties”), from any and
all actions or causes of action, suits, claims, complaints, contracts,
liabilities, obligations, agreements, promises, debts, damages, judgments,
rights and demands, whether existing or contingent, known or unknown, including,
but not limited to, (a) any and all claims arising out of or in connection with
the Employee’s employment, change in employment status or termination of
employment with the Company, (b) any and all claims arising out of or in
connection with any relationship between the Employee and the Company and/or the
Company Parties, including those arising out of the Employee’s status as an
employee or officer of the Company and/or the Company Parties, (c) any and all
claims based on any federal, state or local law, constitution or regulation
regarding either employment or employment discrimination and/or retaliation
including, without limitation, those laws or regulations concerning
discrimination on the basis of race, color, age, handicap, physical or mental
disability, creed, religion, sex, sex harassment, sexual orientation, marital
status, national origin, ancestry, veteran status, military service, application
for military service, or any other category protected under state or federal
law, and (d) any and all claims based on any contract, whether oral or written,
express or implied; any tort; and/or any other statutory or common law claim of
any nature whatsoever.

 

2



--------------------------------------------------------------------------------

This Section 4 is intended by the parties hereto to be all encompassing and to
act as a full and total release of any and all claims, whether specifically
enumerated herein or not, that the Employee Parties have, may have or have had
against the Company Parties, from the beginning of the world to the date of this
Agreement and through and after the Separation Date.

5. Confidentiality; Trade Secrets; Assignment of Inventions. The Employee agrees
and acknowledges that nothing herein shall relieve the Employee from his
obligations under Sections VIII and IX of the Employment Agreement, which
obligations shall continue with full force and effect after the date of this
Agreement and through and after the Separation Date in accordance with their
terms.

6. Miscellaneous.

(a) This Agreement sets forth the complete, sole and entire agreement between
the parties and supersedes any and all other agreements, negotiations,
discussions, proposals, or understandings, whether oral or written, regarding
the subject matter set forth herein.

(b) This Agreement may not be changed, amended, modified, altered or rescinded
except upon the express written consent of both the Company and the Employee.
Any waiver of any provision of this Agreement shall not constitute a waiver of
any other provision of this Agreement unless expressly so indicated.

(c) In the event that any provision of this Agreement, or any part thereof, is
determined to be legally invalid, void or voidable as against the public policy
or otherwise, the affected provision shall be stricken from the Agreement, and
the remaining terms of the Agreement and its enforceability shall remain
unaffected thereby. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear.

(d) This Agreement shall in all respects be interpreted, enforced and governed
under the laws of the Commonwealth of Massachusetts without giving effect to the
principles of conflicts of law thereof. The language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against any of the parties.

(e) The Employee may not assign any of his rights or delegate any of his duties
under this Agreement.

(f) The Employee represents that he has read this Agreement, that he fully
understands the terms and conditions of this Agreement and that he is
voluntarily executing this Agreement. The Employee acknowledges that in entering
into this Agreement, he is not relying on any representation, promise or
inducement made by the Company with the exception of the consideration described
herein.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement this 31st
day of October, 2006.

 

Employee:

/s/ E.J. McLean

E.J. McLean Company: MEDICAL SOLUTIONS MANAGEMENT INC. By:  

/s/ Brian Lesperance

Name:   Brian Lesperance Title:   Director By:  

/s/ Marshall Sterman

Name:   Marshall Sterman Title:   Director By:  

/s/ Robert Coffill

Name:   Robert Coffill Title:   Director